Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Rhines et al. (Pat. No. 4,126,935); hereinafter Rhines. et al.
	Rhines et al teach a method and apparatus for automatically manufacturing wiring harnesses. The harnesses are fabricated using slotted beam connector blocks for connector terminations to the harness. A pair-indexing head, a comb and a presser head selectively terminating individual pairs of a bundle of pairs. An automatic connector block insertion station, harness lashing station and a pair-cutting station distributed along a moving connector block holding belt permits continuous automatic harness production. (Cf. abstract).  Additionally Rhines et al teach a continuous belt (10)  which I wound around idler drum(11) and driving drum (12). Metal clamps (16) attached to belt (10) grasp and hold electrical connector blocks (17). These metal holding clamps (16) can be adjusted to correspond to the relative positions of the terminations of the resulting wiring harnesses Insertion station (20) , terminating station (21), lashing station (22) and cutting station (23) are provided above the belt (10). Motor (13) causes drum (13) to rotate and advance connector block holding devices from station to station. (Cf. Col. 3). Additionally Rhines et al teach connector block magazines (90) that is removable so that a plurality of loaded magazines can be attached to the insertion station in sequence as required (Cf. Col. 6). It would have been obvious to provide a crimping tool including a housing (126, 200), a working head (127) coupled to the housing (126, 200) and including a center channel, a drive assembly disposed within the housing (126, 200) and comprising a drive pin (129, 212) that extends through the center channel of the working head (127) and a punch assembly including a first punch (127, 207’and second punch (127, 207’) coupled to the drive pin (129, 212) of the drive assembly on either side of the center channel, wherein movement of the drive pin from a first position to a second position case the first punch and the second punch of the punch assembly to move parallel to the center channel from an open position to an actuated position.(Cf. Figs. 4A, . 8-9, 11 and 14-15) As further applied to Claim 2 inasmuch as Rhines et al teach that the connector block magazines (90) are removable and various sized connector blocks can be proved to feed magazines (90) with connector blocks in an appropriate sequence (Cf. Col. 6) he limitations recited in said Claim 2 are held to have been obvious in view of Rhines et al.
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 8-11 ae held to allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, peter vo, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/Primary Examiner, Art Unit 3729